SMITH, Judge,
dissenting.
I dissent from the majority decision in this case. Appellants’ request before the trial court was not a complicated one. They merely challenged certain individuals’ reporting of campaign expenditures as “lobbyists” rather than as a “political committee” which received contributions or made expenditures for purposes of the May 1991 primary election for Upper Mount Bethel Township, Northampton County, township supervisor positions.
Appellants petitioned for audit of campaign expense statements, election reports and affidavits pursuant to Section 1636 of the Pennsylvania Election Code, Act of June 3, 1937, P.L. 1333, as amended, 25 P.S. § 3256, and sought a determination by the trial court concerning the reports filed by 13 individuals involved in election activities. The petition averred that certain individuals engaged in a concerted effort to avoid strict reporting requirements of the Election Code by identifying themselves as lobbyists when in fact they acted as a political committee. The trial court denied Appellee’s request for the appointment of an auditor to determine the strictly legal question presented and stated *880the court would not burden taxpayers or anyone else with unnecessary expenditures and that an auditor was unnecessary from the court’s understanding of the issue. Upon reconsideration of its decision, the court granted Appellee’s request for appointment of an auditor, set compensation at $800 for each day engaged in the audit, and required that Appellants post security of $15,000.
The question presented involves a narrow interpretation of the facts which should properly be developed at a hearing before the trial judge who should thereafter determine the legal issue presented by those facts— were certain individuals in fact acting as lobbyists or were they acting together as a political committee. In Cole v. Evanina, 139 Pa.Commonwealth Ct. 219, 590 A.2d 72 (1991), relied upon by Appellee, the question did not involve the legal status of individuals acting on behalf of a particular candidate but rather whether a political committee accepted contributions, incurred expenditures, and expended or disbursed funds in contravention of the Election Code. The audit in Cole dealt with the review of a political committee expense report filed by the committee and whether the report was in fact complete.
Nothing in this case requires the services of an auditor much less one at $800 per day and the consequent posting of a $15,000 bond by Appellants. The role of an auditor acting pursuant to the Election Code is that of a financial investigator and is unnecessary here. Therefore, the trial court abused its discretion in ordering the appointment of an auditor and this case should be remanded to the trial court to conduct a hearing and decide the legal issue presented.
CRAIG, President Judge, joins in this dissent.